Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2004

Zhang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3644




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Zhang v. Atty Gen USA" (2004). 2004 Decisions. Paper 328.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/328


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-3644


                                    BEN BIN ZHANG,
                                                      Petitioner
                                           v.

                        JOHN ASHCROFT, Attorney General
                            United States of America,
                                                  Respondent
                                 ____________

                   ON PETITION FOR REVIEW OF AN ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS

                               (BIA No. A79-297-661 )
                                   ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                              September 21, 2004
               Before: McKEE, ROSENN, and WEIS, Circuit Judges.

                          (Filed:    September 27, 2004)
                                     ____________

                                       OPINION


WEIS, Circuit Judge.

             Petitioner is a native and citizen of the Peoples Republic of China. He was

smuggled into this country in January 1999 and removal proceedings commenced on



                                           1
March 20, 2001. After a hearing, an Immigration Judge (IJ) found petitioner not credible

and on the merits rejected his claims for asylum and protection under Article 3 of the

United Nations’ Convention Against Torture and Other Cruel, Inhumane or Degrading

Treatment or Punishment. See 8 C.F.R. §§ 208.16, 208.18. The Board of Immigration

Appeals affirmed on August 21, 2003.

              Petitioner appeals the ruling based on the Convention Against Torture,

conceding that his claim for asylum was barred as untimely pursuant to the one-year

limitation.

              Petitioner testified that in 1996 he became involved in an altercation when

he protested the authorities’ action in forcing his aunt to have an abortion. He was beaten

and confined for one day. In addition, he was penalized by being denied the right to

attend school and was threatened with being summoned for further interrogation.

Petitioner then went into hiding for the next three years. He asserts that authorities came

to his mother’s home and asked about his whereabouts on numerous occasions.

              Petitioner fears that if he is removed to China he will be imprisoned and

abused. He relies on Chang v. INS, 119 F.3d 1055 (3d Cir. 1997) to support his claim.

This case is distinguishable because there a breach of China’s state security laws was

involved. Rather, we conclude that the situation here is similar and more akin to that in

Li v. INS, 92 F.3d 985 (9 th Cir. 1996). Here, the petitioner’s confrontation with local

authorities does not appear likely to cause him, on his return, to be singled out for



                                              2
brutality, either physical or economic.

              We are not persuaded that the IJ’s findings of credibility lack substance in

the record. Our review of the transcript does not establish that the petitioner has met his

burden of showing that the findings were incorrect.

              Accordingly, the petition for review will be denied.




                                              3